Citation Nr: 0900903	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for back condition.

2.  Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record reflects that the veteran failed to appear, 
without explanation, for a Central Office hearing scheduled 
in December 2008 before a Veterans Law Judge.  He has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2008) (providing 
that failure to appear for a scheduled hearing is treated as 
a withdrawal of the request).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The October 1985 RO decision that declined to reopen a 
previously disallowed claim of entitlement to service 
connection for a back disorder is final.

2.  The evidence received since the October 1985 RO rating 
decision is cumulative and redundant and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a back disorder. 

3.  A right knee disorder was not present in service or for 
years thereafter; there is no medical evidence showing that a 
right knee disorder is otherwise etiologically related to an 
incident of the veteran's military service.



CONCLUSIONS OF LAW

1.  Evidence received since the final October 1985 RO 
decision, which denied the claim of entitlement to service 
connection for a back disorder, is not new and material, and 
thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).
 
2.  A right knee disorder was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in July 2003 and March 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  The March 2007 letter, in addition to a March 2006 
letter, advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The claims were last 
readjudicated in March 2008.

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
July 2003 letter complies with the holding of the Court in 
Kent.  In particular, the letter specifically informed the 
veteran of the type of evidence that was lacking in the prior 
denial and of the type of evidence that was necessary to 
reopen the claim.  The veteran was advised that in order to 
reopen his claim he must submit evidence that showed his back 
condition was incurred in or aggravated by his active 
military service.  He was also advised of the elements 
necessary to establish service connection for a claimed 
disability. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports.  The veteran indicated 
that he was treated for his claimed disabilities at the 
Hampton VA Medical Center (MC) and Philadelphia VAMC from 
1970 to 1975.  Both VA facilities reported that a search for 
the records was negative.  The veteran also requested that 
records from the U.S. Post Office in Philadelphia be 
obtained.  The facility responded that no such records were 
available, according to a Report of Contact in November 2003.  
A negative response was also received from Dr. D.  Lastly, 
the veteran did not provide consent to release information 
forms for records reportedly held by Philadelphia Electric 
Company and State Alcohol Stores. 

Although the veteran has not been afforded a VA examination 
in response to his claim for service connection for a right 
knee disability, the Board has determined that no such 
examination is required in this case because there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  No complaints or 
treatment for a right knee condition is shown in service; 
therefore, VA is under no duty to afford the veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and identifying relevant medical evidence.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	New and Material Evidence- Back Disorder

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In a September 1981 rating decision, the RO denied service 
connection for a back condition on the basis that service 
treatment records were negative, and the veteran submitted no 
medical evidence in support of his claim.  In the notice of 
decision letter dated in October 1981, the RO advised the 
veteran of the denial of the claim and explained the 
veteran's procedural and appellate rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  The veteran filed a claim to reopen in July 1985.  
In an October 1985 rating decision, the RO confirmed the 
prior rating decision.  The RO noted that the evidence 
submitted showed the veteran sustained a post-service back 
injury in 1972 and that he was treated thereafter for low 
back pain.  The veteran was notified of the continued denial 
and his appellate rights in an October 1985 notice of 
decision letter but he did not appeal the decision and it 
became final.  Id.

The relevant evidence of record at the time of the October 
1985 rating decision included the veteran's service treatment 
records, which were negative for any complaints or treatment 
referable to back problems during service.  VA treatment 
records dated from 1980 to 1981 showed complaints of low back 
pain with history of post-service trauma.  Assessments of 
recurrent low back pain and strain were noted.  The report on 
a VA examination the veteran underwent in January 1985 showed 
the veteran complained of lower back pain.  

The veteran's claim to reopen was received in May 2003.  
Evidence received subsequent to the October 1985 rating 
decision includes April 1986 and March 1987 VA examination 
reports that show the veteran complained of back pain.  VA 
treatment records dated through to 2007 show the veteran 
continues to be followed for a low back disorder.  

As for the additional evidence added to the record since the 
October 1985 RO decision, the Board finds that it is 
cumulative and redundant of evidence previously considered by 
the RO.  The medical evidence continues to show that the 
veteran complains of low back pain for which he receives 
treatment.  There continues to be no competent evidence that 
indicates that any current low back disorder is related to 
his military service (i.e., incurred in service).  Thus, the 
evidence, by itself or when considered in conjunction with 
the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for a 
back disorder.

B.	Service Connection- Right Knee Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he is entitled to service 
connection for a right knee disorder.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted.

The service treatment records are negative.  VA treatment 
records first note complaints of a right knee disorder in 
March 1994 during which time the veteran complained of right 
knee pain present for the past one and a half weeks.  An 
April 1994 record indicated that the veteran was fitted for a 
knee orthosis.  VA treatment records dated through to 2007 
indicate that the veteran's active problems include 
osteoarthritis of the knee.  Thus, the medical evidence of 
record does not show that a right knee disorder was present 
in service or within the one year presumptive period 
following his discharge from service in January 1970.  There 
is also no competent medical evidence of record that shows 
that any current right knee disorder is otherwise 
etiologically related to the veteran's military service. 

While the veteran maintains that he received treatment for 
his right knee from 1970 to 1975 from VA and private medical 
facilities there are no records of that treatment.  The Board 
recognizes that there need only be a continuity of 
symptomatology as opposed to a continuity of treatment for 
the establishment of service connection for a claimed 
disability.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) ("[S]ymptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.").  There, 
however, is a lack of a consistent pattern of evaluations of 
right knee pain or problems in the 1980s to the present date 
despite the veteran having plenty of opportunities to receive 
such medical attention, which weighs heavily against a 
finding that a continuity of symptomatology is shown or 
indicated during this period.  The veteran has actually not 
described an in-service injury to his right knee.  As noted 
above, the service treatment records are completely devoid of 
any relevant complaints.  For these reasons, the Board finds 
that service connection is not warranted for a right knee 
disorder. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.

Service connection for a right knee disorder is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


